t c memo united_states tax_court terrell equipment company inc et al petitioners v commissioner of internal revenue respondent docket nos filed date william a roberts and kyle coleman specially recognized for petitioners vernon w griffin and terrell equipment co inc stephen c coen for petitioner janet m griffin ’ audrey m morris for respondent ' cases of the following petitioners are consolidated herewith vernon w griffin docket no janet m griffin docket no petitioner janet m griffin was represented by stephen c coen at trial and for the opening brief however mr coen withdrew as counsel after the initial brief but before the reply brief was submitted -- - memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in additions to and penalties on petitioners’ federal income taxes petitioner terrell equipment co inc additions to tax penalty tax_year sec_6653 sec_6653 sec_6653 sec ended deficiency b a b b b dollar_figure dollar_figure --- --- big_number --- --- dollar_figure --- big_number --- --- --- dollar_figure percent of the statutory interest on dollar_figure petitioners vernon w griffin and janet m griffin additions to tax penalty sec_6653 sec_6653 sec_6653 sec year deficiency b a b b b dollar_figure dollar_figure --- --- big_number --- --- dollar_figure --- big_number --- --- --- dollar_figure percent of the statutory interest on dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the primary issue for decision is whether petitioners are liable for the additions to tax and penalties for fraud if we sec_6653 the successor to sec_6653 a and continued - find that they are liable for the additions to tax and penalties for fraud then we must decide issues regarding petitioner terrell equipment co inc ’s teco liability for deficiencies for its taxable years ended date ty date ty date ty and petitioners vernon w griffin vernon and janet m griffin’s janet liability for deficiencies for and ’ findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by thi sec_3 continued b 1s applicable to returns the due_date for which determined without regard to extensions is after date technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 b b b 102_stat_3342 sec_6663 the successor to sec_6653 is applicable to returns the due_date for which determined without regard to extensions is after date omnibus budget reconciliation act of publaw_101_239 sec a c d 103_stat_2106 sec_6072 provides that a return of a corporation made on the basis of a fiscal_year shall be filed on or before the 15th day of the third month following the close of the fiscal_year teco’s and fiscal years ended on date and date respectively accordingly teco’s and fiscal_year returns were due on date and date respectively therefore in teco’s notice_of_deficiency respondent mistakenly referenced sec_6653 instead of sec_6653 a for teco’s fiscal_year and sec_6663 instead of sec_6653 b for teco’s fiscal_year respondent concedes that if we do not find fraud the periods of limitations on assessment have expired - reference at the time they filed their petitions teco had a mailing address in new braunfels texas vernon resided in new braunfels texas and janet resided in edgewood texas in the early 1960s teco began operations teco specialized in manufacturing commercial kitchen sinks and counter tops teco promoted its products at trade shows throughout the united_states by the mid-1960s jack knauss mr knauss janet’s father and bernie knauss bernie owned teco in vernon married janet that same year vernon began working at teco as a janitor cleaning up the shop area starting in vernon worked full time for teco until approximately vernon worked in the shop area of teco operating the steel grinder doing lab work and supervising shipping around mr knauss moved vernon to teco’s front office to groom vernon to run teco initially vernon started at the bottom of the office from through mr knauss trained vernon on how to operate teco in mr knauss retired from teco during the years in issue vernon was the president of teco up until the time mr knauss retired mr knauss owned shares of teco and bernie owned the remaining shares of teco in pursuant to a divorce decree mr knauss transferred hi sec_370 shares of teco to his ex-wife hallie jean culpepper ms culpepper making ms culpepper the majority shareholder of teco--she owned dollar_figure percent of teco ms culpepper was janet’s mother continued - - mr knauss put teco’s accounting system in place sometime after mr knauss retired vernon hired patrick allison c p a mr allison to prepare teco’s income_tax returns for the years in issue at the time mr allison was the only c p a located in grand saline texas in order to prepare teco’s tax returns mr allison was given ledgers summaries bank statements and canceled checks mr allison had full access to teco’s employees and could ask them any questions relating to the preparation of teco’s tax returns neither vernon nor janet had an advanced knowledge of taxation vernon graduated from high school and attended tyler junior college for one semester vernon never took any continued in ms culpepper transferred shares of her teco stock to janet janet then transferred shares of her teco stock to vernon at this time bernie owned dollar_figure percent of teco ms culpepper owned dollar_figure percent of teco janet owned dollar_figure percent of teco and vernon owned dollar_figure percent of teco later that year teco purchased shares of its stock from bernie and vernon purchased share of teco stock from bernie giving vernon a total of shares of teco stock at this time ms culpepper owned dollar_figure percent of teco janet owned dollar_figure percent of teco and vernon owned dollar_figure percent of teco although at this time there was no single majority shareholder if janet and vernon decided to combine their voting power they could outvote ms culpepper---ie janet and vernon together owned dollar_figure percent of teco as a result ms culpepper sued vernon janet and teco to gain control of the company from through part of teco’s manufacturing plant was located in grand saline tex - - accounting classes janet graduated from high school and never attended college teco issued forms 1099-misc miscellaneous income to vernon for and the forms listed nonemployee compensation in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively vernon and janet believed that the amounts listed on these forms covered the amount of personal expenses paid for and withdrawals made by vernon out of teco’s funds vernon and janet mailed these forms to the irs janet handled all of vernon’s personal finances janet prepared the joint individual federal_income_tax returns filed by janet and vernon for the years in issue vernon did not sign the return for he was out of town at the time janet prepared it and he did not review the return prior to its being filed on teco’s forms u s_corporation income_tax return for ty ty and ty teco reported overpayments of taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively janet and vernon’s form_1040 u s individual_income_tax_return for also reported an overpayment of taxes for each of these taxable years instead of taking a refund petitioners requested that the overpayment be applied to the next year’s estimated_taxes in vernon and janet separated they later divorced in date vernon and janet’s joint federal_income_tax returns for and were selected for audit revenue_agent danny craddock ra craddock was assigned to the audit during the audit vernon cooperated with ra craddock vernon gave ra craddock a desk inside teco’s office and allowed ra craddock to copy documents and to speak with teco employees unsupervised teco’s officers employees and agents cooperated with the irs during the audit of petitioners vernon answered ra craddock’s questions when requested by ra craddock petitioners extended the period of limitations on assessment several times on date ra craddock referred the and tax years to the internal_revenue_service irs criminal_investigation_division special_agent andrew d bishop sa bishop was assigned to conduct a criminal investigation of vernon ra craddock assisted sa bishop no criminal charges were brought against janet vernon however was tried for violating sec_7206 willfully making and subscribing a return under penalties of perjury that he did not believe to be true and correct as to every material matter for and he was acquitted on both counts during the years in issue teco did not have income from illegal activities and did not deal in cash to avoid reporting income neither vernon nor janet had unexplained increases in net_worth had substantial expenditures over available sources - - had bank_deposits from unexplained sources that substantially exceeded reported income concealed bank accounts used fictitious names or names of relatives to disguise ownership of assets used a safe deposit box to hide valuables utilized large sums of currency kept a double set of books made fictitious entries in or altered teco’s books created fictitious invoices or other documents concealed records destroyed records failed to keep records refused to make records available asked third parties to alter their records or hide their transactions with petitioners had income from illegal activities failed to file tax returns made implausible or inconsistent explanations or attempted to hinder delay or interfere with the irs’s investigation opinion the statutory notices of deficiency determined that the deficiencies in their entirety were due to fraud respondent concedes that absent a finding of fraud the periods of limitations for all the years in issue have expired respondent argues that the only reasonable inference that can be drawn from the facts of these cases is that vernon janet and tekco fraudulently understated their taxable_income for each of the years in issue we disagree the addition_to_tax and penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the --- - protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer's fraud 303_us_391 fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 affd 519_f2d_1121 5th cir the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to satisfy this burden the commissioner must show an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the commissioner must meet this burden through affirmative evidence because fraud is never imputed or presumed 55_tc_85 fraudulent intent the commissioner must prove that a portion of the underpayment for each taxable_year in issue was due to fraud profl servs v commissioner 79_tc_888 the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and - reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir mere suspicion however does not prove fraud 90_tc_1130 27_tc_561 affd 252_f2d_681 6th cir over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents failing to file tax returns and dealing in cash spies v united_states supra pincite 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 petitioners’ sophistication the sophistication education and intelligence of the taxpayer are relevant to determining fraudulent intent 99_tc_202 stephenson v commissioner supra pincite 19_tc_631 there is no evidence suggesting that vernon or janet had any training in accounting tax planning or tax_return preparation they both have a high school education and vernon attended only one semester of junior college petitioners’ credibility respondent repeatedly claims that petitioners’ contentions are merely supported by their self-serving testimony we disagree several witnesses corroborated vernon and janet’s testimony this included establishing teco’s bookkeepers coded teco’s checks and when the bookkeepers were uncertain about how to code a check they let mr allison code the checks teco checks were paid to vernon so he could purchase business items for teco in cash in order to get better prices vernon conducted teco business outside the office including at home and in a separate structure home_office located on the same property as vernon and janet’s residence during the years in issue trips to las vegas nevada were business related hunting trips were business related a country club membership was used for business related events a tractor was used at teco for business purposes and vernon was very cooperative with the irs and gave the irs access to all of teco’s records janet credibly testified that she made an honest attempt to come up with the figures listed on the forms additionally the parties stipulated that vernon and janet intended for the amounts listed on these forms to cover the amount of personal expenses paid for and withdrawals made by vernon out of teco’s funds furthermore ra craddock testified that vernon stated that he wanted to add the amounts listed on the forms to his income for the years in issue to make sure that he did not owe any taxes at trial respondent asked janet’ whether she thought she owed any more taxes janet responded there is no way on god’s green earth that i thought i owed any taxes vernon also testified that when they filed their tax returns for and he was certain that they had paid more taxes than they owed vernon testified at this time i was positive that i was overpaying i was really proud to pay that amount of tax ra craddock testified that vernon was forthcoming and did not do anything to hide or cover up issues ra craddock raised having had the opportunity to observe janet and vernon at trial we find that their testimony was honest forthright and credible accordingly we hold that their testimony does not we note that prior to the trial of this case no representative of the irs interviewed janet indicate the presence of fraud stipulations related to the badges_of_fraud the parties stipulated facts that expressly state or support the conclusion that most of the traditional badges_of_fraud do not exist in these cases these stipulations included that petitioners did not maintain inadequate records make implausible or inconsistent explanations conceal assets fail to cooperate with tax authorities engage in illegal activities intend to mislead fail to file tax returns or deal in cash the trial testimony further leads us to conclude that none of the aforementioned badges_of_fraud are present in this case profit sharing plan respondent claims that petitioners’ transactions with teco’s profit sharing plan were fraudulent ra craddock had a b b a in general business and accounting and an m b a even with his experience as an auditor his advanced degrees and far more tax expertise than petitioners he needed help from an expert on profit sharing plans about various highly technical issues regarding teco’s profit sharing plan vernon and janet had no tax background or expertise we do not believe that they had a level of tax knowledge or sophistication such that they intended or attempted to evade taxes via the profit sharing plan alleged misleading of ra craddock respondent claims that vernon misled ra craddock by providing ra craddock with false or incomplete information we disagree respondent makes this argument even though as we previously noted ra craddock testified that vernon was forthcoming and did not do anything to hide or cover up issues ra craddock raised there is no evidence in the record that petitioners misled ra craddock personal expenses respondent contends that he established fraud by proving that vernon and janet paid personal expenditures with teco funds teco deducted these personal expenses and vernon and janet failed to report these amounts as income petitioners do not deny that teco paid personal expenses of vernon and janet in fact vernon was forthcoming and forthright in his testimony that teco paid personal expenses of vernon and janet as we noted supra janet credibly testified that she made an honest attempt to come up with the figures listed on the forms and the parties stipulated that vernon and janet intended for the amounts listed on these forms to cover the amount of personal expenses paid for and withdrawals made by vernon out of teco’s funds if petitioners failed to list the exact amount of vernon and janet’s personal expenses paid for with teco funds on the forms we conclude that it was not due to fraud remaining badges_of_fraud the remaining badges_of_fraud are understating income and filing false documents the evidence does not establish that -- - petitioners filed false documents thus the only badge left is understating income relying solely on an understatement of income to establish fraud respondent argues that he can establish fraud by relying solely on an understatement of income respondent cites schneider v commissioner tcmemo_1977_179 for the proposition that substantial amounts of unreported income over a period of years without more are sufficient evidence to establish fraud by clear_and_convincing evidence when the case is based on the specific items method of proof respondent is incorrect in schneider mr schneider pleaded guilty to filing a false and fraudulent income_tax return for one of the years in issue in that case additionally mr schneider converted income omitted from his returns to cash thus in schneider we did not base our finding of fraud solely on an understatement of income the criminal tax conviction which established that the taxpayer filed false documents and the conversion of omitted income to cash further supported our conclusion that mr schneider’s actions were fraudulent the u s court_of_appeals for the fifth circuit to which an appeal in this case would lie has held that the mere understatement of income standing alone is not enough to carry -- - the burden cast upon the commissioner in seeking to recover fraud penalties 301_f2d_484 5th cir affg tcmemo_1959_172 additionally the court_of_appeals has held that even a consistent and substantial_understatement of income is insufficient by itself to support a finding of fraud 577_f2d_1206 5th cir respondent agrees that these cases are still good law in the fifth circuit we are left however with nothing more than the possibility that petitioners understated their income on this record we are not persuaded that the evidence establishes fraud on the part of petitioners id merritt v commissioner supra pincite conclusion after reviewing all of the facts and circumstances we conclude that respondent has failed to sustain his heavy burden of proving by clear_and_convincing evidence that vernon janet or teco intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes for any of the years in issue accordingly we do not sustain any of the additions to tax or penalties for fraud a taxpayer who honestly but erroneously claims a deduction or fails to declare income is not liable for fraud 577_f2d_1206 ndollar_figure 5th cir period of limitations deficiencies as we noted supra respondent concedes that absent a finding of fraud the period of limitations for all of the years in issue expired accordingly petitioners are not liable for the deficiencies additions to tax or penalties for the years in issue to reflect the foregoing decisions will be entered for petitioners
